RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2883-18T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.T.,

          Defendant,

and

G.I.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.M.I,

     a Minor.
_____________________________

                    Submitted October 10, 2019 – Decided October 17, 2019

                    Before Judges Fuentes, Haas and Mayer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Ocean County, Docket
            No. FG-15-0007-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Kimberly A. Burke, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Alicia Y. Bergman, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Lynn B. Norcia, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant G.I., 1 the biological father of M.M.I. (Mary), born in March

2013, appeals from the February 19, 2019 judgment of guardianship terminating

his parental rights to the child. 2 Defendant contends that the Division of Child

Protection and Permanency (Division) failed to prove each prong of N.J.S.A.




1
   We refer to the adult parties by initials, and to the child by a fictitious name
to protect their privacy. R. 1:38-3(d)(12).
2
  The judgment also terminated the parental rights of Mary's biological mother,
J.T., who voluntarily surrendered her parental rights to L.S., a maternal relative,
who wants to adopt the child. J.T. has not appealed the trial court's decision to
terminate her parental rights.
                                                                           A-2883-18T2
                                        2
30:4C-15(a) by clear and convincing evidence. The Law Guardian supports the

termination on appeal as it did before the trial court.

      Based on our review of the record and applicable law, we are satisfied that

the evidence in favor of the guardianship petition overwhelmingly supports the

decision to terminate defendant's parental rights.        Accordingly, we affirm

substantially for the reasons set forth by Judge Madelin F. Einbinder in her

thorough oral decision rendered on February 19, 2019.

      We will not recite in detail the history of the Division's interactions with

Mary and her parents. Instead, we incorporate by reference the factual findings

and legal conclusions contained in Judge Einbinder's decision. We add the

following comments.

      In July 2017, the Division conducted a "Dodd removal" 3 of Mary from

defendant and J.T. The Division alleged that defendant had a chronic substance

abuse problem, and was addicted to cocaine, heroin, and other forms of opioids.

Defendant also suffered from schizophrenia, bipolar disorder, and post -

traumatic stress disorder (PTSD), and had a history of domestic violence

involving J.T. Despite repeated services and programs offered by the Division,


3
  A "Dodd removal" is an emergent removal of a minor without a court order
pursuant to N.J.S.A. 9:6-8.21 to -8.82 (the Dodd Act). N.J. Div. of Youth &
Family Servs. v. P.W.R., 205 N.J. 17, 26 n.11 (2011).
                                                                          A-2883-18T2
                                         3
including referrals for substance abuse and mental health treatment, supervised

visitation, and psychological evaluations, defendant was unable or unwilling to

take any meaningful steps to address the long-standing problems that prevented

him from being able to safely parent Mary.

      In December 2018, defendant threatened to kidnap Mary and take her to

the Bahamas. J.T. obtained a temporary restraining order against defendant,

which prohibited further contact with Mary.

      Dr. David Brandwein, the Division's expert in forensic and clinical

psychology, evaluated defendant and found he "ha[d] co-occurring trauma and

substance-related disorders as well as problematic personality patterns that

require consistent, long-term treatment in order for [defendant] to meet his own

needs, never mind the needs of his daughter." Thus, Dr. Brandwein concluded

that Mary would be at risk of suffering severe physical or psychological harm if

she were placed in defendant's care.

      Dr. Brandwein's bonding evaluation between defendant and Mary

revealed that the child did not have a secure bond with her father and, therefore,

would not endure any lasting harm if their relationship was severed. On the

other hand, Dr. Brandwein opined that Mary and L.S. had a secure bond that




                                                                          A-2883-18T2
                                        4
"ha[d] the capacity to support [Mary] through the remainder of childhood and

into adolescence and adulthood."

      Defendant did not attend the trial and did not present any witnesses on his

own behalf.

      In her thoughtful opinion, Judge Einbinder reviewed the evidence

presented at the trial, and concluded that (1) the Division had proven all four

prongs of the best interests test by clear and convincing evidence, N.J.S.A.

30:4C-15.1(a); and (2) termination of defendant's parental rights was in Mary's

best interests. In this appeal, our review of the trial judge's decision is limited.

We defer to her expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394,

413 (1998), and we are bound by her factual findings so long as they are

supported by sufficient credible evidence. N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J.

Super. 172, 188 (App. Div. 1993)).

      Applying these principles, we conclude that Judge Einbinder's factual

findings are fully supported by the record and, in light of those facts, her legal

conclusions are unassailable.

        Affirmed.




                                                                            A-2883-18T2
                                         5